I agree that to make the statute intelligible and give it any sensible meaning it would be necessary to make the emendation therein made by Mr. Justice WOLFE. I also *Page 182 
agree that where there are grammatical errors in a legislative enactment, either from placing a phrase in a sentence out of its proper order, or by the omission of a phrase from a sentence, where the meaning is clear and evident the court should transpose or supply the phrase rather than render the enactment void.
I do not agree that all goods purchased without the state are necessarily included within monthly inventory. I think all goods, which at the time of purchase, are definitely intended for out of state sale and are sold out of the state, are not subject to be included in monthly inventory for tax purposes. For example, should Norville receive from his retailer in Nevada an order for certain cars for March delivery, and Norville buys those care from Studebaker Corporation for that order, but the cars arrive in Salt Lake City on January 10 and are held here until late in February to fill the Nevada order, such cars are not be included in monthly inventory for tax purposes in January or February if they ultimately go to Nevada. But if Norville buys a car for sale anywhere within his district where he might in time find a sale for it, such car is purchased for sale within the state and is subject to inclusion in inventory, even though it may ultimately be sold outside of the state.